Title: To Thomas Jefferson from William G. Stewart, 14 July 1802
From: Stewart, William G.
To: Jefferson, Thomas


          
            Sir
            Philada. July 14th. 1802
          
          Presuming on your freindship to my Father now at your Estate—and on my having been in the Service of the United States, on board the United States Frigate Philadelphia in her previous Cruize when Commanded by Captn Decatur & in her late Cruize Under Captn. Barron, under whom I served as masters mate—I have to beg of you your friendly influence in my behalf for the purpose of obtaining the Warrant of a Midshipman.
          If, a Recommendation of my Character, or of my Conduct during my Service be necessary, I beg leave to refer you to Captain Barron now at the City of Washington or to our Late Commander Captain Decatur, now in this City—Should you be pleased to grant this I Shall allways hold it in gratefull Remembrance meantime believe me your Excellencys
          Most Obedt and very Humble Servant
          
            William G. Stewart
          
        